Citation Nr: 1745117	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  06-37 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.

3.  Entitlement to a rating in excess of 10 percent for residuals of a comminuted fracture of the left tibia and fibula.

4.  Entitlement to a compensable rating for residuals of a compound fracture of the midshaft of the right tibia and fibula.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2015, the Veteran withdrew his request for a Board hearing.  38 C.F.R. § 20/704(e) (2016).

The Board previously addressed all of the issues on appeal in an August 2015 decision.  At that time, the Board remanded the claim for entitlement to an increased rating for residuals of a comminuted fracture of the left tibia and fibula, and the claim for entitlement to a compensable rating for residuals of a compound fracture of the midshaft of the right tibia and fibula for further evidentiary development.  The Board denied entitlement to a rating in excess of 10 percent for a right knee disability and entitlement to a rating in excess of 10 percent for a left knee disability.
The Veteran appealed the Board's August 2015 decision as to the denial of entitlement to a rating in excess of 10 percent for a right knee disability and entitlement to a rating in excess of 10 percent for a left knee disability for to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 memorandum decision, the Court vacated the portion of the Board's August 2015 decision as it pertained to the Veteran's claim for an increased rating for his bilateral knee disabilities and remanded those matters to the Board for further adjudication.

In a March 2016 decision, the Board again remanded the Veteran's claims for entitlement to an increased rating for residuals of a comminuted fracture of the left tibia and fibula, and the claim for entitlement to a compensable rating for residuals of a compound fracture of the midshaft of the right tibia and fibula for further evidentiary development.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2017 memorandum decision, the Court noted that in its August 2015 decision, the Board relied upon a January 2006 VA examination and a May 2013 VA examination to determine that the Veteran's bilateral knee disabilities did not warrant disability ratings in excess of 10 percent.  The Court found both examinations to be inadequate.  Specifically, the Court noted that during the January 2006 VA examination the Veteran reported no flare ups and there was no indication that repetitive use testing was performed, but the VA examiner opined that he "would need to resort to speculation in order to describe any additional range of motion loss during a flareup or after repeated use."  Similarly, the May 2013 examiner noted that the Veteran reported flare ups with bending and twisting, and opined that, with respect to additional limitation due to pain, weakness, fatigability, or incoordination, pain on use, or during flare-ups, she was unable to give an opinion without resorting to mere speculation because the Veteran was not undergoing a flare-up at the time of the examination.  The Court found that neither the January 2006 nor the May 2013 examinations provided supporting rationale for their conclusions.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).

The Court further found that the Board's reliance on medical examination reports that did not assess the Veteran's range of motion loss due to pain during flare ups was prejudicial error, as the Board denied a higher disability rating under DC 5260 because it concluded that the medical evidence showed that flare ups "do not result in functional loss more nearly approximating flexion limited to 30 degrees in either knee."

The Board notes that the Veteran was provided an additional VA examination for his bilateral knee disability in October 2015, subsequent to the Board's decision and prior to the Court's memorandum decision.  However, the October 2015 examination report contains deficiencies similar to those the Court pointed out in the January 2006 and May 2013 VA examinations.  Specifically, the examiner noted that the Veteran was not being examined immediately after repetitive use over time, and opined that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time, and therefore the examiner was unable, without mere speculation, to estimate any decrease in range of motion secondary to pain, weakness, fatigability, or incoordination, but provided no further rationale to support that opinion.  See Mitchell, 25 Vet. App. at 44.  In addition, while the Veteran did not report experiencing flare ups during the examination, the examiner did not address the Veteran's previously reported flare ups.  

Recently, the Court found that in order for an examination to be adequate, if the Veteran is not experiencing a flare up at the time of the examination, the examiner must ascertain the severity, frequency, duration, or functional loss manifestations related to flare ups by alternative means, including, but not limited to, asking the Veteran to provide a full description.  See Sharp v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1266, *17-18 (September 6, 2017).  The examiner must then estimate the Veteran's functional loss due to flares based on estimates derived from information procured from all relevant sources - including the Veteran's lay information - or explain why, due to a lack of knowledge among the medical community at large, an opinion cannot be provided without speculation.  Id. at *18, *20.  

Thus, the Board must remand the Veteran's claim to obtain a new, adequate examination which more fully addresses any additional functional loss due to flare-ups and upon repeated use of the Veteran's bilateral knees.  

The Board also finds that a remand is necessary to fully determine the current severity of the Veteran's service-connected residuals of a comminuted fracture of the left tibia and fibula and service-connected residuals of a compound fracture of the midshaft of the right tibia and fibula.  These disabilities are rated under Diagnostic Code 5262, impairment of the tibia and fibula.  As the Veteran's bilateral knee disabilities are separately rated, the tibia and fibula impairments are associated with his bilateral ankle disabilities.  

The Veteran was afforded VA ankle examinations in January 2006 and October 2015.  However, while each of these examinations provided range of motion testing, neither included joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  Nor did either examiner ask the Veteran about, or provide an opinion as to, the presence, severity, frequency, duration, or functional loss manifestations related to either flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  The Board again notes that even if the Veteran is not experiencing a flare up at the time of the examination, the examiner must ascertain the severity, frequency, duration, or functional loss manifestations related to flare ups by alternative means, including, but not limited to, asking the Veteran to provide a full description.  See Sharp, 2017 U.S. App. Vet. Claims LEXIS 1266, *17-18.  

Accordingly, a new VA examination to determine the current severity of the Veteran's service-connected residuals of a comminuted fracture of the left tibia and fibula and service-connected residuals of a compound fracture of the midshaft of the right tibia and fibula, along with the associated ankle joints.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.  

2.  After undertaking the development listed above to the extent possible, the Veteran should be scheduled for VA examinations to ascertain the severity of his service-connected bilateral knee disability.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should specifically address the following:

a)  Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the any associated functional limitations.

b)  The examiner should specifically offer an opinion as to the impact of any functional loss due to pain during flare-ups, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  The examiner must, at a minimum, ask the Veteran to describe the severity, frequency, duration, or functional loss manifestations related to flare-ups.  

c)  The examiner should specifically offer an opinion as to the impact of repetitive use over time on his functional ability.  If the examiner deems it necessary, the Veteran should be asked to engage in repetitive use over time prior to the examination.  

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After undertaking the development listed in 1 above to the extent possible, the Veteran should be scheduled for VA examinations to ascertain the severity of his service-connected tibia and fibula disabilities, to include the associated bilateral ankle disabilities.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should specifically address the following:

a)  Indicate whether the Veteran currently experiences malunion or nonunion of the left tibia and fibula.  In addressing this question, the examiner should specifically comment on the August 1989, October 1997, May 2005, and February 2010 x-ray studies demonstrating malunion on the left, as well as the medical explanation as to how nonunion can progress to malunion, if currently present.  If nonunion is identified, please also indicate whether there is loose motion requiring a brace.

b)  Indicate whether the Veteran experiences malunion or nonunion of the right tibia and fibula.  If nonunion is identified, please also indicate whether there is loose motion requiring a brace.

c)  Range of motion testing of the Veteran's bilateral ankles should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the any associated functional limitations.

d)  The examiner should specifically offer an opinion as to the impact of any functional loss in the Veteran's bilateral ankles due to pain during flare-ups, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  The examiner must, at a minimum, ask the Veteran to describe the severity, frequency, duration, or functional loss manifestations related to flare-ups.  

e)  The examiner should specifically offer an opinion as to the impact of repetitive use over time on the functional ability of the Veteran's bilateral ankles.  If the examiner deems it necessary, the Veteran should be asked to engage in repetitive use over time prior to the examination.  

f)  Following the above testing, the examiner should opine as to whether the Veteran's ankle disabilities are slight, moderate, or marked.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




